  USDC IN/ND case 1:19-cv-00418-HAB-SLC document 15 filed 04/21/20 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

ROBERT MOCK, et al.,                                )
                                                    )
       Plaintiffs,                                  )
                                                    )
       v.                                           )       CAUSE NO. 1:19-cv-00418-HAB-SLC
                                                    )
GLENN WILSON, et al.,                               )
                                                    )
       Defendants.                                  )

                                     OPINION AND ORDER

       Before the Court is Plaintiffs’ motion to compel filed on February 27, 2020, seeking to

compel Defendants to respond to Plaintiffs’ outstanding written discovery requests served on

November 26, 2019. (ECF 11). Defendants have not filed a response to the motion, and their time

to do so has now expired. N.D. Ind. L.R. 7-1(d)(3)(A). For the following reasons, Plaintiffs’ motion

to compel will be GRANTED.

                                    A. Procedural Background

       Plaintiffs filed this state-law negligence suit against Defendants in Jay County Superior

Court on August 23, 2019, and Defendants subsequently removed it here on the basis of diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a). (ECF 1, 3). On November 13, 2019, this Court

conducted a scheduling conference, setting a discovery deadline of June 15, 2020. (ECF 10). On

November 26, 2019, Plaintiffs served their Interrogatories and Request for Production on

Defendants. (ECF 11 ¶ 1; ECF 11-1).

       After Defendants failed to timely respond to the discovery requests, Plaintiffs’ counsel

contacted defense counsel via email on January 14 and January 23, 2020, inquiring as to the status of

Defendants’ response. (ECF 11 ¶ 2; ECF 11-2). On January 23, 2020, defense counsel advised that
  USDC IN/ND case 1:19-cv-00418-HAB-SLC document 15 filed 04/21/20 page 2 of 3


Defendants would respond and produce the outstanding discovery responses by January 31, 2020.

(ECF 11 ¶ 3; ECF 11-3). Defendants, however, failed to respond and produce the outstanding the

discovery responses by that date. (ECF 11 ¶ 4). Accordingly, Plaintiffs’ counsel contacted defense

counsel by email again on February 5 and February 10, 2020, but Defendants still failed to produce

the discovery responses. (ECF 11 ¶¶ 2, 4; ECF 11-2). Thus, Plaintiffs filed the instant motion to

compel on February 27, 2020.

          After filing this motion, Plaintiffs’ counsel again reached out to defense counsel on March 30

and April 3, 2020, but was still unable to resolve the discovery dispute. (ECF 14 ¶¶ 2, 3). As stated

above, Defendants have not responded to the motion to compel, and their time to do so has now

passed.

                                           B. Applicable Law

          Under Federal Rule of Civil Procedure 37, a party is permitted to file a motion to compel

discovery where another party fails to respond to interrogatories or requests for production of

documents. See Redmond v. Leatherwood, No. 06-C-1242, 2009 WL 212974, at *1 (E.D. Wis. Jan.

29, 2009). Together with the motion to compel, a party must file “a separate certification that the

party has conferred in good faith or attempted to confer with the other affected parties in an effort to

resolve the matter raised in the motion without court action.” N.D. Ind. L.R. 37-1(a); see Fed. R.

Civ. P. 37(a)(1). “A motion to compel discovery pursuant to Rule 37(a) is addressed to the sound

discretion of the trial court.” Redmond, 2009 WL 212974, at *1 (citation omitted).

                                              C. Discussion

          Plaintiffs have adequately attempted to confer in good faith with Defendants in an effort to

resolve this matter without Court action. (ECF 11 ¶ 2; ECF 11-2; ECF 14); see Fed. R. Civ. P.



                                                     2
  USDC IN/ND case 1:19-cv-00418-HAB-SLC document 15 filed 04/21/20 page 3 of 3


37(a)(1); N.D. Ind. L.R. 37-1(a). Defendants, however, appear to have simply ignored Plaintiffs’

outstanding discovery requests, Plaintiffs’ counsel’s attempt at consultations, and this motion to

compel. Consequently, the Court will GRANT the motion to compel (ECF 11) and order

Defendants to answer Plaintiffs’ Interrogatories and respond to Plaintiffs’ Request for Production

(ECF 11-1) on or before May 5, 2020. See, e.g., Redmond, 2009 WL 212974, at *1 (granting

plaintiff’s motion to compel where defendants appeared to have “entirely ignored the plaintiff’s

discovery requests”).

                                           D. Conclusion

       For the foregoing reasons, Plaintiffs’ motion to compel (ECF 11) is GRANTED. Defendants

are ORDERED to answer Plaintiffs’ Interrogatories and respond to Plaintiffs’ Request for

Production (ECF 11-1) on or before May 5, 2020.

       SO ORDERED.

       Enter for this 21st day of April 2020.
                                                             /s/ Susan Collins
                                                             Susan Collins
                                                             United States Magistrate Judge




                                                   3
